Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following office action is in response to the amendment filed 9/23/2022. Claims 1-14 are pending. Claims 1-14 are rejected as set forth below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,9-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota JP2005188149 in view of Murayama et al JP2002309870.
In regard to claim 1, with reference to Figures 11 and 16, Kubota ‘149 discloses a multi-curtain assembly having a plurality of adjacent curtain segments of a retractable curtain, positioned in a structure, comprising: 
A first curtain segment (3) and a second curtain segment (7), each curtain segment having a leading edge configured to extend between opened and closed positions by winding on and unwinding from a respective barrel assembly (2 and 6), and having side edges proximate to each other.
An edge fastener (11)(12) having a first portion (11) and a second portion (12), at least one of the first and second portions arranged at its respective side edge of its respective curtain segment (7), the first portion (11) of the first curtain segment (3) being connectable to the second portion (12) of the second curtain segment (7) to align the side edges with respect to each other and to produce a seam as the first and second curtain segments are moved to their closed positions along a first direction.
An overlap material (22) arranged proximate adjacent edges of the first and second curtain segments (3)(7), the overlap material (22) comprising an overlap region.
An edge fastener engager (18) engageable with the first (11) and second (12) portions of the edge fastener and configured to connect the first (11) and second (12) portions of the edge fastener to each other when the first and second curtain segments move towards the closed position, and disconnect the first and second portions of the edge fastener when the first and second curtain segments move towards the open position. 
A motor (5) for driving one or more of the barrel assemblies (2)(6)
A synchronizing mechanism (24)(25) configured to ensure synchronization between the barrel assemblies (2)(6).
Kubota ‘149 fails to disclose:   
An overlap fastener comprising aligning portions configured to align with each other as the side edges are brought into alignment by the edge fastener, and to releasably attach the aligning portions to one another, in the overlap region portions, to cause masking of at least one side of a seam of the edge fastener as the first portion and second portion of the edge fastener are connected to each other.
An overlap fastener engager positioned proximate the edge fastener engager and configured to engage the overlap fastener at a location on the curtain edges which is proximate a location where the edge fastener engager engages the first and second portions of the edge fastener to each other as the first and second curtain segments move toward the closed position.
With reference to Figures 5-9, Murayama et al ‘870 discloses: 
An overlap fastener (at 50) comprising aligning portions (of 36 and 37, denoted by the length defined by W) configured to align with each other as the side edges are brought into alignment, and to releasably attach the aligning portions to one another, in the overlap region portions, to cause masking of at least one side of a seam of the edge fastener as the first portion and second portion of the edge fastener are connected to each other.
An overlap fastener engager (60) positioned proximate the curtain rollers (31)(32) and configured to engage the overlap fastener (50) at a location on the curtain edges which is proximate the rollers (31)(32). (Figures 9 & 10)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include an overlap fastener and overlap fastener engager as taught by Murayama et al ‘870 in order to further help prevent smoke from passing between the curtains. (paragraph [0045] of Murayama et al ‘870 translation)
As shown in Figure 2, Kubota ‘149 teaches that the edge fastener engager (18) is located near the rollers (2)(6). As modified to include the overlap fastener and overlap fastener engager as taught by Murayama et al ‘879, the overlap fastener engager (60, Murayama et al ‘879) would be proximate to the edge fastener engager (18, Kubota ‘149) because both are located at the top of the device, near the curtain rollers.  
In regard to claim 2, Kubota ‘149 as modified by Murayama et al ‘870 discloses; 
The overlap fastener engager (60, Murayama et al ‘870) is positioned proximate the edge fastener engager (18, Kubota ‘149), the overlap fastener engager (60, Murayama et al ‘870) causing the portions of the overlap fastener (50, Murayama et al ‘870) in the overlap region to move towards each other as the curtain segments move toward the closed position.
In regard to claim 3, Kubota ‘149 discloses:
Wherein the synchronizing mechanism (24)(25) comprises a curtain driving interface configured to pass along a rotational barrel driving force from the barrel assembly (2) of the first curtain or the second curtain segment (3).  
In regard to claim 4, Kubota ‘149 discloses:
Wherein the synchronizing mechanism (24)(25) is configured for synchronous driving of plural barrel assemblies.  (The mechanism of Kubota is the same as applicant’s, thus it must be configured to synchronize plural motors as claimed.) 
In regard to claim 5, Kubota ‘149 as modified by Murayama et al ‘870 disclose: 
Wherein the overlap fastener engager (60, Murayama et al ‘870) comprises at least one wheel configured to apply pressure in the overlap region (of 22, Kubota ‘149) to the aligning portions of the overlap fastener (50, Murayama et al ‘870).  
In regard to claim 6, Kubota ‘149 discloses: 
The edge fastener (11)(12) comprises a zipper.
In regard to claim 9, Kubota ‘149 discloses:
Wherein the barrel assemblies comprise a first barrel assembly (2) for deploying the first curtain segment (3) and a second barrel assembly (6) for deploying the second curtain segment (7).  
In regard to claim 10, Kubota ‘149 discloses: 
Wherein the first and second barrel assemblies (2,6) are deployed synchronously with each other (via 24,25).  
In regard to claim 11, Kubota ‘149 as modified by Murayama et al ‘870 disclose: 
Wherein the aligning portions of the overlap fastener (50, Murayama et al ‘870) comprise hook and loop fasteners.  
In regard to claim 13, Kubota ‘149 as modified by Murayama et al ‘870 disclose: 
Wherein the overlap fastener engager (90, Murayama et al ‘870) is positioned along the curtain edges near the edge fastener engager (18, Kubota ‘149) and the barrel assemblies (2,6 Kubota ‘149).
Murayama et al ‘870 fail to explicitly disclose
Wherein the overlap fastener engager is positioned along the curtain edges between the edge fastener engager and the barrel assemblies.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Kubota ‘149/Murayama et al ‘870 to locate the overlap fastener engager between the edge fastener engager and the barrel assemblies since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Applicant has provided no criticality to the orientation and the device would work as intended regardless of orientation of the overlap fastener engager to the edge fastener engager. 
In regard to claim 14, Kubota ‘149 as modified by Murayama et al ‘870 disclose: 
Wherein the edge fastener engager (18, Kubota ‘149) is positioned along the curtain edges near the overlap fastener engager (90, Murayama et al ‘870) and the barrel assemblies (2,6 Kubota ‘149).
Murayama et al ‘870 fail to explicitly disclose
Wherein the edge fastener engager is positioned along the curtain edges between the overlap fastener engager and the barrel assemblies.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Kubota ‘149/Murayama et al ‘870 to locate the overlap fastener engager between the edge fastener engager and the barrel assemblies since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Applicant has provided no criticality to the orientation and the device would work as intended regardless of orientation of the overlap fastener engager to the edge fastener engager.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota JP2005188149 and Murayama et al JP2002309870 as applied to claim 1 and further in view of Krantz-Lilienthal et al CA3003114.
In regard to claim 7, Kubota ‘149/Murayama et al ‘870 disclose: 
Wherein each barrel assembly (2,6 Kubota ‘149) comprises a collector barrel. 
Kubota ‘149/Murayama et al ‘870 fail to disclose:
Wherein each barrel assembly comprises a leveling barrel and a collector barrel, the curtain passing over the leveling barrel before being wound on the collector barrel.  
Krantz-Lilienthal et al ‘114 disclose:
Wherein each barrel assembly comprises a leveling barrel (150) and a collector barrel (138), the curtain (134) passing over the leveling barrel (150) before being wound on the collector barrel (138).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Kubota ‘149/Murayama et al ‘870 to include a leveling barrel as taught by Krantz-Lilienthal et al ‘114 in order to provide greater control and consistency of placing the covering material and improve aesthetics. (paragraph [0049]) 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota JP2005188149 and Murayama et al JP2002309870 as applied to claim 1 and further in view of Smith 8,235,086.
In regard to claim 8, Kubota ‘149/Murayama et al ‘870 fail to disclose: 
Wherein the leading edge of each curtain segment is attached to a bottom bar.  
Smith ‘086 discloses: 
Wherein the leading edge of each curtain segment (14,16) is attached to a bottom bar (26,25).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to attach each curtain segment to a bottom bar as taught by Smith ‘086 in order to help keep the curtain segments pulled downward and taut. (column 4, lines 16-17)
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota JP2005188149 and Murayama et al JP2002309870 as applied to claim 1 and further in view of Coenraets 6,962,188.
In regard to claim 12, Kubota ‘149 as modified by Murayama et al ‘870 disclose:
The aligning portions of the overlap fasteners (50, Murayama et al ‘870) comprise hook and loop fasteners. 
Murayama et al ‘870 fail to disclose: 
The aligning portions of the overlap fastener comprise magnetic portions.  
Coenraets ‘188 discloses:
Fasteners comprising hook and loop or magnetic portions (column 7, lines 52-61).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Kubota ‘149/Murayama et al ‘870 to use magnetic fasteners instead of hook and loop fasteners as taught by Coenraets ‘188 since such are known as alternative means of fastening elements together. Magnets such as rare earth magnets would provide a very strong and secure connection, yet still be releasable. 
Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching to combine the hook and loop fasteners of Murayama et al ‘870 with zipper fastener of Kubota ‘149, the examiner respectfully disagrees. As shown in the rejection above, one having ordinary skill in the art would use fasteners as taught by Murayama et al ‘870 to further help prevent smoke from passing between the curtains. (paragraph [0045] of Murayama et al ‘870 translation)
In response to applicant’s arguments that Kubota ‘149 and Murayama et al ‘870 fail to disclose the overlap fastener engager positioned proximate the edge fastener engager, the examiner respectfully disagrees. As shown in the rejection above, both the overlap fastener engager (60, Murayama et al ‘870) and the edge fastener engager (18, Kubota ‘149) are located closer to the curtain rollers. As such, when combined, it would be obvious that each would be in proximity with the other as is claimed. 
Applicant is encouraged to consider the possibility of amended claim language under the AFCP 2.0 pilot.  
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY C RAMSEY/Examiner, Art Unit 3634        
                                                                                                                                                                                                
/Johnnie A. Shablack/Primary Examiner, Art Unit 3634